In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of relator’s request for alternative writ,
IT IS ORDERED by the court that said request for alternative writ be, and the same is hereby, granted, effective June 2, 1992, and it is ordered that any ballots for the write-in candidacy of Pamela Finke be counted and impounded pending final disposition of this case.
Holmes, J., dissents, would deny the writ, and would allow the votes and counting thereof.
Douglas, J., dissents, would deny the writ, and would order the votes counted but not certified until further order of this court.